Title: Abigail Adams to Mary Smith Cranch, 5 May 1797
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my Dear sister
          East Chester May 5 1797
        
        we reachd here yesterday being thursday the 7th day from leaving home. we had very bad Roads, the Rains having washd all the stones bare, and the ruts were very deep I was much fatigued; Brisler and Family went on to N york mrs Brisler much mended in her Health by her journey. I hope when we get over our fatigue we shall all be able to say so. Betsy does not seem the worse for it, tho I think I have run a risk in taking so feeble a Being, but I hope it may be a means of restoreing a Good Girl to Health— I found mrs Smith and her Children in good Health. mrs smith grows very fleshy as much so I think as before she first went abroad, tho being older and more moulded into the form of woman, she does not look so burdend. the col has been gone, a journey for a fortnight up to his New Lands— tomorrow I go into New york and on Monday proceed for Philadelphia. I think it a very fortunate circumstance that mr smith

accompanied us. it has renderd the journey much pleasenter, and he has taken a good deal of care and anxiety from my mind, which I should have felt if he had not been with me.
        I want to hear how you all are, and how my Farming buisness goes on. I would wish you to go & look at them sometimes. my Love to all Friends and Neighbours Mrs smith joins me in a kind remembrance.
        your affectionate Sister
        
          A A
        
      